FINAL REJECTION, SECOND DETAILED ACTION
Status
The present application, 16/333,423, filed in the Office on March 14, 2019, is being examined under the AIA  first to file provisions. The application is a national stage §371 of PCT JP2018/017044 with a priority date of April 26, 20198 which in turn claims priority to Japanese application JP2017-091629 filed on May 2, 2017.
The Office mailed a non-final rejection, first detailed action on April 14, 2022.
Applicant filed amendments with accompanying arguments and remarks on July 14, 2022, the subject of the instant action.
Claims 1-11 are pending and all are rejected in this Action. Claims 1 and 11 are independent claims.
Response to Remarks and Arguments
	Examiner thanks Applicant for the remarks and arguments presented. First regarding the 
112(f) invocation, Examiner finds the amended language obviates the finding and hereby withdraws the invocation.
	Regarding the § 101 subject matter eligibility rejection, Examiner has carefully considered Applicant’s arguments. (Examiner also notes that no proper filing or request was made in response to the invitation for the Deferred Subject Matter Eligibility Review program.) Applicant argues, in essence, that the “present claims as a whole provide an improvement to [the] technological environment. In this contest, the person of ordinary skill in the art would have readily understood that the claimed invention is not “akin” to mental processes.’ … Moreover, since the point of the invention is able to use a machine to infer a question from a user, this is literally not covering anything equivalent to human mental process.” (emphasis is Applicant’s). (Remarks: p. 9). Examiner respectfully disagrees, as the mere implementation of functions, processes by using a machine, or computer (just “applying it”) does not confer eligibility to the claimed subject matter. See MPEP 2106.05(f)
	Continuing, Applicant argues that even if the claims were considered as being directed to an abstract an idea, the claims pass as eligible per Prong Two of revised Step 2A, specifically that the abstract idea is integrated into the practical application of the abstract idea (Remarks: pp. 9-10). However, Applicant fails to give any evidence in support of this contention and merely presents conclusionary statements to the effect that the claim elements as a whole satisfy the eligibility requirements.
	In summary, Examiner is not persuaded by Applicant’s arguments and maintains the § 101 subject matter eligibility rejection.
	Next, turning to the prior art rejections, 

Claim Rejections – 35 USC § 101, Subject Matter Eligibility

35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.
At step 1, the claim recites a question inference device, which is a machine and thus statutory category of invention.
At step 2A, prong one an inquiry is made as to whether the claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea, the so-called judicial exceptions. Here, the claim recites limitations of choosing a question associated with a keyword contained in the inquiry inputted by a user; computing a likelihood of each of the plurality of questions for the inquiry inputted by the input unit; and inferring based on a choice result and a computation result an intended question. Additional limitations of inputting, storing and outputting are also recited.
The limitation of choosing a question associated with a keyword contained in the inquiry inputted by a user as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components of considering the inquiry inputted by an input unit. Specifically, “choosing” in the context of this claim encompasses a mental process utilizing observing the question and selecting a question associated with the keyword.
The limitation of computing a likelihood of each of the plurality of questions for the inquiry inputted by the input unit as drafted, is a process that, under its broadest reasonable interpretation, also covers performance of the limitation in the mind as well. Computing a likelihood is a mental process that may be done with mental calculations.
The limitation of inferring based on a choice result and a computation result an intended question as drafted, is a process that, under its broadest reasonable interpretation, also covers performance of the limitation in the mind as well. Making an inference is a mental process that may be done with mental know-how. The outputting of the interference result is similarly accomplished by generic computer components.
At Step 2A, Prong Two, (the inventive concept) a consideration is made as to determining whether a claim as a whole integrates a judicial exception into a practical application or recites significantly more than a judicial exception. The inquiry is as to whether the additional elements amount to more than a recitation of the words "apply it" (or an equivalent) or are more than mere instructions to implement an abstract idea or other exception on a computer. Here, the limitations invokes computers or other machinery merely as a tool to perform an existing process of the steps as discussed above. Therefore, they do not integrate into a practical application or recites significantly more than a judicial exception.
	Dependent claim 2 recites further functionalities that are accomplished by generic computer components of outputting and inputs. They do not traverse the ineligible nature of the independent claim.
	Similarly claims 3-10 recite computing, repeatedly executing or outputting and requesting additional keywords, all which that are accomplished by generic computer components of outputting and inputs. They also do not traverse the ineligible nature of the independent claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

A.
Claims 1-5 and 11 are rejected under 35 USC. § 103 as being unpatentable over Tateishi et al. (“Tateishi”), Japanese Patent Application Publication JP 2010-009471 published on January 14, 2010.

As to Claim 1, Tateishi teaches: A question inference device comprising:
processing circuitry configured to 
input inquiry from a user (Tateishi: line 49 (all citations are to the attached PatentTranslate version of the reference), a user inputs a question sentence); 
store, in a memory, a plurality of questions prepared in advance and one or more keywords for identifying each question in association with each other (Tateishi: line 49. a collection of questions are stored in a database; Examiner asserts that keywords are also stored with the text of the questions); 
acquire one or more keywords from the inquiry, referring to the memory and choosing a question, as a choice result, associated with a keyword that matches the acquired keyword from among the plurality of questions (Tateishi: lines 195-214, question IDs 1 to 5 are obtained based on the keyword and the question. The keyword matches the );
compute a computation result of a likelihood of each of the plurality of questions for the inputted inquiry (Tateishi: line 30, a search through the question database and the input question is made for similarities, and result of similar ones are output. Examiner asserts that there is a calculation of “likelihood”); 
infer, based on the choice result and the computation result, such a question that the user intends substance of the question from among the plurality of questions to generate an inference result (Tateishi: line 616, based on the importance of the keywords included in the question text and the answer sentences a question is displayed with additional narrowing keywords ).
Tateishi may not explicitly teach: output information based on the inference result of the inference unit.
Tateishi does however teach the use of output devices to display and interact with the user (Tateishi: line 408, output device [4]).  
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Tateishi device by implementing the outputting of the inferred question using the output device. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the user to interact with the user interface as needed including viewing the inferred question.

As to Claim 2, Tateishi teaches the limitations of Claim 1.
Tateishi further teaches: wherein the output unit outputs information about a keyword not contained in the inquiry among the keywords stored in the storage unit (Tateishi: line 616, additional “narrowing” keywords are extracted from the answer sentences as well)in such a form that the user can input the keyword concerned as an additional inquiry into the input unit, and the input unit further inputs the additional inquiry from the user (Tateishi: line 473, narrowing keywords are displayed and may be selected).  

As to Claim 3, Tateishi teaches the limitations of Claim 2.
Tateishi further teaches: wherein the choice unit chooses a question associated with the keyword contained in the inquiry inputted by the input unit and the keyword concerning the additional inquiry from among the plurality of questions, and the computation unit computes the likelihood of each of the plurality of questions for the inquiry inputted by the input unit and the additional inquiry (Tateishi: line 274, If it has occurred, it is possible to identify (narrow down) the answers by searching again with the question sentence including the narrowed keyword).  

As to Claim 4, Tateishi teaches the limitations of Claim 2.
Tateishi further teaches: wherein the output unit executes repeatedly, until a predefined condition is established, a process outputting in such a form that the user can input the additional inquiry into the input unit (Tateishi: line 462, the keywords are designated important if they exceed a threshold value (i.e. a predefined condition),.  

As to Claim 5, Tateishi teaches the limitations of Claim 2.
Tateishi further teaches: the output unit outputs information about a keyword associated with such a question that the likelihood of the question computed by the computation unit is the largest in such a form that the user can input the keyword concerned as the additional inquiry into the input unit (Tateishi: line 616, based on the importance of the additional keywords included in the question text and the answer sentences).   

Claim 11 is rejected for similar reasons as claim 1.

B.
Claims 6-7 are rejected under 35 USC. § 103 as being unpatentable over Tateishi et al. (“Tateishi”), Japanese Patent Application Publication JP 2010-009471 published on January 14, 2010 in further view of Nagano et al. (“Nagano”), United States Patent 9,552,415, published on January 24, 2017.

As to Claim 6, Tateishi teaches the limitations of Claim 1.
Tateishi may not explicitly teach: a table in which the likelihoods of the plurality of questions are associated with each keyword; 
wherein the processing circuitry extracts one or more keywords from the inquiry, refers to the table, and compute a likelihood with the one or more keywords for each of the plurality of questions.
Nagano teaches in general concepts related to category classification processing using search keyword database related to Q&A examples (Nagano: Abstract)..Specifically, Nagano teaches in an instance of considering multiple questions and answers, a total reference frequency is calculated, which is a sum of the question and answer frequencies (Nagano: col. 10, lines 43-46, the frequencies are totaled).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Tateishi device by utilizing a table to store the likelihood of the keywords related to the questions as taught by Nagano. Such a person would have been motivated to do so with a reasonable expectation of success to allow for the ease of looking up values in a relational database.

As to Claim 7, Tateishi and Nagano teach the limitations of Claim 6.
Nagano further teaches: wherein, the processing circuitry, when a plurality of keywords are extracted from the inquiry, computes the likelihood of each of the plurality of questions for each keyword, and computes the likelihood of the question for the query by computing the sum of the likelihoods for each question (Nagano: col. 10, lines 43-46, the frequencies are totaled).
C.
Claims 8-10 are rejected under 35 USC. § 103 as being unpatentable over Tateishi et al. (“Tateishi”), Japanese Patent Application Publication JP 2010-009471 published on January 14, 2010 in further view of Gruber et al. (“Gruber”), United States Patent Application Publication US 2017/0178626, published on June 22, 2017.

As to Claim 8, Tateishi teaches the limitations of Claim 2.
Tateishi may not explicitly teach: wherein, the processing circuitry outputs information relating to a keyword that is not included in the inquiry, so as to return the inquiry to the user.
Gruber teaches in general concepts related to an intelligent assistant system using natural language dialog (Gruber: Abstract). Specifically, Gruber teaches that the system may prompt or return information back to the user to assist with completing or clarifying the query (Gruber: par. 0349, in one example the user may be querying for a restaurant “h” and responses that start with ‘h’ may be returned).
It would have been obvious to a person having ordinary skill in the art at a time before the effective filing date of the invention to have modified the Tateishi device by prompting followup information as taught by Gruber. Such a person would have been motivated to do so with a reasonable expectation of success to assist the user in refining the query.

As to Claim 9, Tateishi teaches the limitations of Claim 8.
Gruber further teaches: wherein the processing circuitry extracts a keyword not included in the inquiry from among the stored keywords as a lack keyword and generates a table in which the inquiry and the lack keyword are associated with each other, and outputs the lack keyword as an asking-back for the inquiry (Gruber: pars. 0350-51, the system may use previously stored (i.e. in a table) that the user may have used to help prompt completion of the query).

As to Claim 10, Tateishi teaches the limitations of Claim 9.
Gruber further teaches: wherein the processing circuitry determines a lack keyword based on the likelihood and outputs the lack keyword (Gruber: par. 0668, the likelihood of the intent is determined to determine the dialog flow, and the prompts to be made).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barborak, et al., US Patent Application Publication, 2017/0371861 (Dec. 28, 2017) (describing computer learning system using questions asked to determine appropriate story models);
Bougraev, et al., US Patent Application Publication, 2017/0293680 (Oct. 12, 2017) (describing natural language processing approach to providing responses to user questions);
Ishikawa et al., US Patent Application Publication, 2009/0012926 (Jan. 8, 2009) (describing question answering device with pairing).
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T TSAI whose telephone number is (571)270-3916.  The examiner can normally be reached on M-F 10-6 Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sherief Badawi can be reached on (571) 272-9782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES T TSAI/Examiner, Art Unit 2174